                                                                                     lkrantz@krantzberman.com


                                  TO BE FILED UNDER SEAL
                                                                     November 12, 2019
By ECF and E-mail
The Honorable Joan M. Azrack
United States District Judge
Eastern District of New York
944 Federal Plaza
Central Islip, NY 11722

                Re:    United States v. Christopher McPartland, et al., 17-cr-0587 (JMA)
Dear Judge Azrack:

        The Government’s letter dated November 11, 2019, regarding the Steve Levy
investigation, proves only the outrageousness of its request and the depths to which it is willing
to stoop to compensate for the lack of direct proof in this case. We respectfully submit that to
allow the Levy testimony in evidence would eviscerate the defendants’ right to a fair trial.

        The government’s letter makes it clear that Hickey had nothing whatsoever to do with the
Levy investigation. He was not privy to the evidence against Levy or how that investigation
came to be. He has no firsthand knowledge of how the resolution of the case came about. All he
has is an after-the-fact rendition of some                                alleged facts from
Burke, which rendition is rank hearsay. Indeed, surely that alleged rendition could not have been
in furtherance of the conspiracy, as the Loeb assault did not even occur until more than a year
after Burke’s alleged description of the Levy case.

       Accordingly, the testimony as to Burke’s description is wholly inadmissible, and would
deprive the defendants of their rights under the confrontation clause (because they cannot
confront Burke) and the due process clause (right to a fair trial).




          Accordingly, the evidence must be excluded on hearsay grounds and under Rule 403.

        Moreover, the evidence should be excluded on relevance grounds. The government
claims that this evidence is admissible solely on Hickey’s state of mind — well over a year later

NY: 1218526-1
— to explain why he joined the conspiracy to cover up Burke’s assault of Loeb. But Hickey’s
joining that conspiracy -- with Burke and the other officers in the interrogation room with Burke
-- is a conceded fact. And it is also undisputed that Hickey joined that conspiracy, and took steps
in furtherance of it, long before (even under his own account) he had ever even spoken with
either of the defendants about the Loeb investigation. The proffered evidence thus has nothing
whatsoever to do with whether the defendants corruptly obstructed the Loeb investigation –
which is what this trial should be all about.

        Thus, the notion that Hickey joined the conspiracy because of some distant memory
about the defendants based on his second-hand knowledge of the Levy case stretches the notion
of “state of mind” evidence beyond its breaking point. Moreover, any conceivable relevance on
the question of Hickey’s state of mind would clearly be outweighed by the danger of unfair
prejudice                                Finally, the evidence is plainly cumulative at this point,
as the Court has already allowed the government to make the exact same point — Hickey’s
purported fear of the defendants from collateral events having nothing to do with the Loeb
investigation — through the admission of evidence concerning the Oliva and Cuff matters. As
Mr. Vinegrad said in his letter to the Court yesterday: enough is enough.

       The evidence should be excluded. Indeed, we respectfully submit that the government is
yet again urging the Court to decimate the defendants’ right to a fair trial.



                                                      Respectfully submitted,



                                                      Larry Krantz
